Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification [Paragraphs 3-7] is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1-8 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1 Line 9 could read, “…away from the bottom part of the body (2) ….”
Claim 1 Line 16 could read, “…upwardly away from the bottom part ….”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 1, it appears that there are multiple embodiments within the independent claim, using the term “and/or” in the claim.
	Embodiment 1 is within Claim 1 Lines 21-24 for the outer wall connection to have position limiting blocks.
	Embodiment 2 is within Claim 1 Lines 24-30 to have a reversed tapered shape for the outer groove wall.
	Embodiment 3 is within Claim 1 Lines 30-34 to have inner press components.
	Embodiment 4 is within Claim 1 Lines 34-38 to have outer press components.

What is the invention for which the Applicant is claiming to be the true invention?  For instance, if the feature of Embodiment 1 is in the invention, then there might not be features of Embodiment 3 [Claim 1 Lines 30-34, 39-41, and 48-50].
Re Claim 1 Lines 43-44 and 46, are the “corresponding tapering surfaces” the same tapering surfaces in Line 41?  It appears the tapering surfaces in Lines 43-44 are for Embodiment 4, while the tapering surfaces in Line 41 are for Embodiment 3, and the tapering surfaces in Line 46 are for Embodiment 2.
Re Claim 1 Lines 48-49, are the inner groove walls of the first and second inner fitting grooves the same one in Lines 32-33?
Claims 2-8 are also rejected under §112(b) – indefiniteness as being dependent from rejected base claim 1.
Re Claim 6, are the first and second inner press components the same ones in Claim 1 Lines 30-31?  Are the first and second outer press components the same ones in Claim 1 Lines 34-35?
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Re Claim 1, the prior art discloses most of the claimed invention regarding sealable containers with covers and outer peripheries to seal the edge of the container.  However, the prior art does not expressly disclose a second outer fitting groove having an annular shape and a groove opening facing upwardly away from a bottom part of the body; the first inner fitting groove, the first outer fitting groove, the second inner fitting groove and the second outer fitting groove are elastic; the second inner fitting groove is snap-fitted into the first inner fitting groove, and the first outer fitting groove is snap-fitted into the second outer fitting groove.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736